DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 2, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-15 are allowed.

Examiner’s Statement of Reasons For Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Prior art US 20180366036 A1 (Furukawa) taught “a pre-calculation device capable of keeping a secret against malicious behaviors of participants while keeping a processing load small. A Beaver triple generation processor generates a secret-shared Beaver triple formed of two secret-shared random numbers and a secret-shared value of a product of the two random numbers.” Abstract.
Prior art US 9,449,177 B1 (El Defrawy et al.) taught “a for proactively secure multi-party computation (MPC) system. Secret shares representing data are constructed to perform computations between a plurality of parties modeled as probabilistic polynomial-time interactive turing machines. A number of rounds of communication where the plurality of parties jointly compute on the secret shares is specified. Additionally, a threshold of a number of the plurality of parties that can be corrupted by an adversary is specified. The secret shares are periodically refreshed and reshared among the plurality of parties before and after computations in each of the rounds of communication. The data the secret shares represent is proactively secured” Abstract.

For Independent claim 1,
Since, no prior art was found to teach: “performing, with the processor in the first node, another multiparty addition of each inner product pair share from the plurality of multiparty multiplications with a first plurality of negated shares of pair products corresponding to pairs of elements in the first vector and a second plurality of negated shares of pair products corresponding to pairs of elements in the second vector to generate a share of an inner product of the first vector and the second vector.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a 
For Independent claims 6 and 11, the claims recite essentially similar limitations as in claim 1.
For dependent claims 2-5, 7-10, and 12-15, the claims are allowed due to their dependency on allowable independent claims 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437